DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 1/8/2021, the following has occurred: Claims 1 and 4 have been amended; Claims 3 has been canceled; Claims 36 has been added.
Claims 1, 2, and 4 – 36 are pending.

This is the Examiner’s first review of the instant invention. The previous examiner is no longer with the Office. The action is being made as Non-Final to rewrite the 101 and 103 rejections. Further, the Examiner has added new 112(a) rejections and 112(b) rejections.  The notice of allowable subject matter is rescinded.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim includes duplicate letter (a), (b), and (c).  The problem is that it is difficult to differentiate between the first (a)… and the second (a)…   What does it mean to perform step (c)?  An alternate lettering option is (1a)… and (2a)…  A different alternate lettering could be (a), (b), (c), (d), (e), and (f).  
As a related note, the first step (c) includes, “a first processor determining a health action executed at at least one of the providers…” The “at” is duplicated.
Claim 30 is objected to because of the following informalities:  The claim begins with, “30. (Original) The healthcare resource system of claim 28…” The claim also includes “to transmit the payment increase action…” Claim 28 only has payment decrease. The Examiner understands claim 30 to depend upon claim 29.
Claim 36 is objected to because of the following informalities:  The claim includes the limitation, “the health index of one of the patients is executed at at least …” The “at” is duplicated.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4 – 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 35), machine (claims 1, 2, 4 – 34, and 36), and which recite steps of
Claim 1:

(a) a behavior database storing an accumulated health data for each patient of the patient population, the accumulated health data including data from the providers, the insurers, and the patients,
(b) a first index database storing a plurality of health indices with each health index corresponding to one patient of the patient population, and
(c) an analysis unit connected to the first index database and having a first processor determining a health action executed at at least one of the providers, the insurers, and the patients, the health action based on the health indices stored in the first index database; and
a health index system having a second processor which executes:
(a) a behavior unit configured to receive the accumulated health data from the behavior database and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors,
(b) an index unit configured to receive the patient modifiable data from the behavior unit and calculate the plurality of health indices from the patient modifiable data, and
(c) an output unit configured to receive the plurality of health indices from the index unit and transmit the plurality of health indices to the first index database of the health information system.
Claim 33:
a processor which executes:
a behavior unit configured to receive an accumulated health data for a patient from a behavior database of a health information system and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors;

an output unit configured to receive the health index from the index unit and transmit the health index to an index database of the health information system.
Claim 35:
receiving an accumulated health data for a patient from a behavior database of a health information system;
filtering the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors;
calculating a health index for the patient from the patient modifiable data; and
transmitting the health index to an index database of the health information system.
These steps of claims 1, 2, and 4 – 36, as drafted, under the broadest reasonable interpretation includes methods of organizing human activity.  As stated in paragraph 2, “The present invention relates to a healthcare resource system, and more particularly, to a system for measuring and tracking health behaviors to implement health actions.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting particular aspects of how the index calculation may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraphs 34, 35, and 42, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of accumulating or gathering amounts to mere data gathering, recitation of outputting or transmitting  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4 – 32, 34, and 36, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as 1, 2, and 4 – 36; obtaining, receiving, Symantec, MPEP 2106.05(d)(II)(i); configured to calculate, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4 – 32, 34, and 36, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claims 1, 2, 4 – 34, and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The invention has included, “calculate the plurality of health indices…,” “calculate each health index from a plurality of subcomponents,” “calculate the subcomponent score,” “calculate each weighted behavior category score,” and “calculate the health index.”  The Applicant has not shown possession by disclosing how to compute each index.  For example and how does the Applicant compute the subcomponent “BMI classification Al(a) at level SC2 is calculated based on a behavior metric Al(a)(i) at level SC3?” (paragraph 49) Or, how is “each of the behavior categories El-E8 is the adherence of the patient 3000 to taking one particular type of prescribed 
Claim 11 includes, “a patient activation unit and the second processor executes the patient activation unit configured to determine a patient activation indicator based on a pattern of health behavior in the patient modifiable data of the health indices stored in the second index database over time for each patient.” The Specification does not provide the algorithm to determine pattern of health behavior…
The invention has included, “determining a health action.” The Specification does not disclose how this is determined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
When a rejection is made under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the disclosure is inadequate to support the limitation interpreted under 35 U.S.C. 112(f) 
Claims 1 and 35 include within the second (a) limitation, “filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors.”  The Examiner notes that the limitation depends on terms that are inter-related in terms of degree where no relationship is defined.  What are the boundaries of modifiable?  What makes an item modifiable and to what degree must the item be able to change so that it is modifiable.  What patient data is not clinical and non-clinical and how is the data “related” to clinical and non-clinical?  What is the result of filtering? The Examiner understands that all behavior is modifiable and therefore all data is related to clinical and non-clinical.  The claim limitation should be Filter X by F to achieve Y.  The limitation is missing X and F.
The Examiner notes that the invention is related to data within a database.  There are several ways to filter data depending upon the database structure.  For example, a list of phone numbers can be filtered to remove items such as by area code.  Another database can have a more complex query to extract data.  An XML database can be filtered merely by selecting tags.  Regardless, sorting or filtering data is a fundamental database feature.  The Examiner does not add the “filtering” art because he is not sure how one of ordinary skill would understand how to make the instant invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 18, 20 – 22, 25 -– 28, and 31 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaule, U.S. Pre-Grant Publication 2012/ 0130198.
As per claim 1,
Beaule teaches a healthcare resource, comprising:
a health information system corresponding to a plurality of providers, a plurality of insurers, and a patient population including a plurality of patients, the health information system having (figure 10 and paragraphs 155 – 157):
(a)	a behavior database storing an accumulated health data for each patient of the patient population, the accumulated health data including data from the providers, the insurers, and the patients (paragraph 155, receive and aggregate),
(b) 	a first index database storing a plurality of health indices with each health index corresponding to one patient of the patient population (paragraph 53, core health factors - The Specification does not limit what a “health indices” actually is.) , and
(c) 	an analysis unit connected to the first index database and having a first processor determining a health action executed at at least one of the providers, the insurers, and the patients, the health action based on the health indices stored in the first index database (paragraph 172- vendor 
a health index system having a second processor which executes (figure 10):
(a)	a behavior unit configured to receive the accumulated health data from the behavior database (figure 10 #1010 data aggregation) and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors (paragraphs 22, 126, 142, 152, user input biometric data -  The Specification does not limit what “modifiable data” is and does not limit what “modifiable behaviors” are.  The boundaries of modification are open. What it means to be “related to”… is not disclosed. Lastly, it is not clear whether the patient must modify the data or that the patient can direct others to do so. A patient having their blood pressure taken by another who inputs that data.),
(b) 	an index unit configured to receive the patient modifiable data from the behavior unit and calculate the plurality of health indices from the patient modifiable data (paragraph 127, adjust health score), and
(c) 	an output unit configured to receive the plurality of health indices from the index unit and transmit the plurality of health indices to the first index database of the health information system (paragraphs 152, 162 display each of the data types paragraph 139 table 7 enable an individual to see).
The Examiner nots that he claims use broad terms that are not defined.  The specification is broadly written in functional terms. Often, examples are not provided. 
As per claim 2, Beaule teaches the resource of claim 1 as described above.
Beaule further teaches the resource comprising a plurality of health information systems each corresponding to a different plurality of providers, a different plurality of insurers, and a different patient population including a different plurality of patients, the behavior unit configured to receive an accumulated health data from each of the plurality of health information systems (figure 10).
As per claim 4, Beaule teaches the resource of claim 1 as described above.
Beaule further teaches the resource wherein the index unit is configured to calculate each health index from a plurality of subcomponents (tables 5 – 7).
As per claim 5, Beaule teaches the resource of claim 4 as described above.
Beaule further teaches the resource wherein each of the subcomponents has a weighted subcomponent score determined from a subcomponent score and a subcomponent weight, and the index unit sums the weighted subcomponent scores to calculate the health index (Abstract, relative weights – paragraph 105, 128 and other paragraphs referencing addition – It should be reiterated that the Specification does not disclose how the weights are applied.  It is very possible that a weighting could be zero and therefore the weighted value is zero.  Summing zeros is zero.).
As per claim 6, Beaule teaches the resource of claim 5 as described above.
Beaule further teaches the resource wherein the index unit is configured to calculate the subcomponent score of each of the subcomponents from a plurality of behavior categories each having a weighted behavior category score (table 7).
As per claim 7, Beaule teaches the resource of claim 6 as described above.

As per claim 8, Beaule teaches the resource of claim 7 as described above.
Beaule further teaches the resource wherein the index unit is configured to determine the health behavior measure score from at least one data element in the patient modifiable data (Abstract).
As per claim 9, Beaule teaches the resource of claim 8 as described above.
Beaule further teaches the resource wherein the health index system has a data quality unit and the second processor executes the data quality unit configured to determine a data quality indicator from the patient modifiable data by comparing a plurality of first data elements in the patient modifiable data with a plurality of second data elements capable of being incorporated into at least one subcomponent score (paragraph 132, quality checking - The claim says to compare two data elements but does not require that the data be of the same time. Functionally this means that the claim requires that the system be capable of comparing. The Specification does not provide specifics.  This is very broad).
As per claim 10, Beaule teaches the resource of claim 1 as described above.
Beaule further teaches the resource wherein the health index system has a second index database connected to the second processor and storing the health indices calculated over time for each patient (figure 8. The Examiner notes that these are networked computers and therefore all the networked databases are inherently via TCP/IP connected to all the connected processors).
As per claim 11, Beaule teaches the resource of claim 10 as described above.

As per claim 12, Beaule teaches the resource of claim 8 as described above.
Beaule further teaches the resource wherein each patient has a patient device with a patient processor, a patient memory storing a patient interface, and a patient display interface (paragraph 142 user devices).
As per claim 13, Beaule teaches the resource of claim 8 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to retrieve the health index particular to one patient from the first index database and transmit the health index to the patient device of the one patient (paragraph 142, accessed via web application).
As per claim 14, Beaule teaches the resource of claim 13 as described above.
Beaule further teaches the resource wherein the patient processor incorporates the health index particular to the one patient into the patient interface and executes the patient interface to display the patient interface on the patient display interface (paragraph 142, web browser).
As per claim 15, Beaule teaches the resource of claim 14 as described above.

As per claim 16, Beaule teaches the resource of claim 15 as described above.
Beaule further teaches the resource wherein the patient interface has the behavior categories, the health behavior measures, and the at least one data element of the patient modifiable data displayed on the patient display device (figure 1 and paragraphs 152, 162 display each of the data types paragraph 139 table 7 enable an individual to see).
As per claim 17, Beaule teaches the resource of claim 14 as described above.
Beaule further teaches the resource wherein the health information system has a threshold database storing a plurality of score thresholds, a plurality of appointment thresholds, and a plurality of insurer thresholds (paragraphs 3, 125, 163 – 165, and 173 incentive based).
As per claim 18, Beaule teaches the resource of claim 17 as described above.
Beaule further teaches the resource wherein the health action is a score alert and the first processor executes the analysis unit configured to retrieve the score thresholds from the threshold database, compare the score thresholds to the health index and/or subcomponent scores of the one patient, and determine the score alert for each instance of the health index and/or subcomponent scores exceeding the score threshold (paragraph 164, rewards to “keep their score current” paragraph 166, baseline health score - What a threshold must be is not disclosed).
As per claim 20, Beaule teaches the resource of claim 17 as described above.
Beaule further teaches the resource wherein each provider has a provider computing system with a provider processor, a provider memory storing a provider interface, and a provider display interface (paragraph 156, 166 providers have computers/ phones).
As per claim 21, Beaule teaches the resource of claim 20 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to retrieve the health index particular to one patient from the first index database and transmit the health index to the provider computing system of the provider particular to the one patient (paragraph 165 providers have access through data flow module).
As per claim 22, Beaule teaches the resource of claim 21 as described above.
Beaule further teaches the resource wherein the provider processor incorporates the health index particular to the one patient into the provider interface and executes the provider interface to display the provider interface on the provider display interface (paragraph 163, provider portal).
As per claim 25, Beaule teaches the resource of claim 17 as described above.
Beaule further teaches the resource wherein the health action is one of a plurality of insurer actions and the plurality of insurer thresholds include a plurality of positive insurer thresholds and a plurality of negative insurer thresholds (Abstract, threshold is baseline – paragraph 163 multiple insurance companies discounts and rewards).
As per claim 26, Beaule teaches the resource of claim 25 as described above.
Beaule further teaches the resource wherein each insurer has an insurer computing system with an insurer processor, an insurer memory, a plan database storing a plan data on an insurance plan for each of the plurality of patients, and a program database storing a plurality of health-based incentive programs of the insurer (paragraph 156 – 163).
As per claim 27, Beaule teaches the resource of claim 26 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to receive the positive insurer thresholds from the threshold database, compare the positive insurer thresholds to the health index and/or subcomponent scores of one patient, and 
As per claim 28, Beaule teaches the resource of claim 27 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to transmit the payment decrease action to the insurer computing system, the insurer processor incorporating the payment decrease action into the plan data of the one patient to decrease a monthly premium or a copayment of the one patient (paragraphs 160 – 163 The Examiner notes that everything after transmits is a statement of intent. The invention does not include the insurance company).
As per claim 31, Beaule teaches the resource of claim 28 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to transmit the program recommendation to the patient device, the patient processor displaying the program recommendation at the patient display interface (paragraph 96).
As per claim 32, Beaule teaches the resource of claim 1 as described above.
Beaule further teaches the resource wherein the health information system further corresponds to a plurality of stakeholders, each stakeholder contributing to the accumulated health data and capable of receiving the health indices from the health information system (figure 10 – what exactly constitutes a stakeholder is not disclosed.).
As per claim 33, 
Beaule teaches a health index system as described above in claim 1.
As per claim 34, Beaule teaches the system of claim 33 as described above.
Beaule further teaches the system as described above in claim 32.
As per claim 35,
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beaule, U.S. Pre-Grant Publication 2012/ 0130198 in view of Hodgdon, U.S. Pre-Grant Publication 2005/ 0234742.
As per claim 19, Beaule teaches the resource of claim 18 as described above.
Beaule further teaches the resource wherein the first processor executes the analysis unit configured to transmit the score alert to the patient device, the patient processor incorporating the score alert particular to the one patient into the patient interface (paragraph 170 access).
Beaule does not explicitly state that the patient is notified by the alert however, Hodgdon (paragraph 134) does.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Beaule. One of ordinary skill in the art at the time of the invention would have added these features into Beaule with the motivation to administer an incentive health care insurance program (Hodgdon, Abstract).
Claims 23 and 24 areBeaule, U.S. Pre-Grant Publication 2012/ 0130198 in view of Duckert et al., U.S. Pre-Grant Publication 2007/ 0255596.
As per claim 23, Beaule teaches the resource of claim 22 as described above.
Beaule does not explicitly teach however, Duckert further teaches the resource wherein the health action is an appointment alert and the first processor executes the analysis unit configured to retrieve the appointment thresholds from the threshold database, compare the appointment thresholds to a plurality of previous appointment dates of the one patient, and determine the appointment alert for each instance of the previous appointment dates exceeding the appointment threshold (Abstract – time interval and paragraph 30 notification).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Beaule. One of ordinary skill in the art at the time of the invention would have added these features into Beaule with the motivation to optimize scheduling visits (Duckert, Abstract).
As per claim 24, Beaule in view of Duckert teaches the resource of claim 23 as described above.
Beaule does not explicitly teach however, Duckert further teaches the resource wherein the first processor executes the analysis unit configured to transmit the appointment alert to the provider computing device, the provider processor incorporating the appointment alert particular to the one patient into the provider interface (paragraph 21, notified through the calendar setting the appointment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Beaule for the reasons as described above.
Claims 29, 30, and 36 areBeaule, U.S. Pre-Grant Publication 2012/ 0130198 in view of Clementi, U.S. Pre-Grant Publication 2003/ 0110060.
As per claim 29, Beaule teaches the resource of claim 26 as described above.
Beaule does not explicitly teach however, Clementi further teaches the resource wherein the first processor executes the analysis unit configured to receive the negative insurer thresholds from the threshold database, compare the negative insurer thresholds to the health index and/or subcomponent scores of one patient, and determine a payment increase action and/or a program recommendation for each instance of the health index and/or subcomponent scores exceeding the negative insurer threshold (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Beaule. One of ordinary skill in the art at the time of the invention would have added these features into Beaule with the motivation to encouraging patient compliance (Clementi, Abstract).
As per claim 30, Beaule in view of Clementi teaches the resource of claim 1 as described above.
Beaule does not explicitly teach however, Clementi further teaches the resource wherein the first processor executes the analysis unit configured to transmit the payment increase action recommendation to the insurer computing system, the insurer processor incorporating the payment increase action into the plan data of the one patient to increase a monthly premium or a copayment of the one patient (paragraph 31)..
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Beaule for the reasons as described above.
As per claim 36, Beaule teaches the resource of claim 1 as described above.
Beaule in view of Clementi teaches the resource as described above in claim 29.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
The Examiner has completely rewritten the rejection.  Every aspect of the rejection has changed and arguments directed toward the past rejection are moot.
The Applicant’s arguments directed toward comparing the instant invention to examiner training examples are not persuasive. Further, the examples include training material to explain why the particular items resulted as they did. This often includes reading into the claim items from the example specification.  The examples are based upon underlying court cases and these should always first be used.
The specification is written in broad terms. When arguing that the references do not show a particular item, please explain how the Specification defines the argued term.  Further, in arguing written description, just because the disclosure includes inputs and outputs does not mean that the required algorithm is disclosed.  Figure 4 describes generic steps where many include separate, not-disclosed, algorithms.
Regarding statutory nature, the Examiner first asks what did the Applicant invent? In the instant case, it is something called “implement health actions.” In searching for art, the Examiner chose a particular example: Weight Loss.  It should be apparent that there are many approaches to weight loss and they are all based upon organizing human activity.   Some of these weight loss programs regard mental processes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626